Citation Nr: 1503809	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylosis of the lumbar spine prior to October 2, 2013, and in excess of 40 percent from October 2, 2013.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected chondromalacia patella of the left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to April 1984 and August 1985 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned a 0 percent initial rating for spondylosis of the lumbar spine effective August 1, 2006, and denied service connection for a right knee condition.  An August 2012 rating decision of the Appeals Management Center (AMC) in Washington, D.C. increased the rating to 10 percent effective August 1, 2006, and an October 2013 rating decision increased the rating to 40 percent effective October 2, 2013.

In May 2011 and July 2013, the Board remanded the claims for further development.  The case has returned to the Board for appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected chondromalacia patella of the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 2, 2013, the medical evidence of record shows that the Veteran's spondylosis of the lumbar spine disability was primarily manifested by stiffness, and pain which functionally limited the range of motion in the Veteran's back, at most, to 80 degrees of flexion.  
2.  From October 2, 2013, the medical evidence of record shows that the Veteran's spondylosis of the lumbar spine disability was predominantly manifested by pain which functionally limited the range of motion in the Veteran's back to 30 degrees or less of flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to October 2, 2013, for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).  

2.  The criteria for an initial rating in excess of 40 percent from October 2, 2013, for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February 2006, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in February 2006, June 2011, and October 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's low back disability claim is based on the assignment of an initial rating following an initial award of service connection for spondylosis of the lumbar spine.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Rating in excess of 10 percent prior to October 2, 2013

In an August 2006 rating decision, service connection was granted for spondylosis of the lumbar spine and an initial 0 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  An August 2012 rating decision increased the initial disability rating to 10 percent disabling as of the date the claim was received.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including VA examination reports and VA treatment records, does not show that the Veteran has been prescribed bed rest on any occasion during the course of his appeal to treat incapacitating episodes of intervertebral disc syndrome.  At her VA examination in October 2013, the examiner specifically found that the Veteran did not have IVDS.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

Turning to the evidence of record, the Board notes that the evidence consists primarily of VA examination reports and the Veteran's statements.

A February 2006 VA thoracolumbar spine examination revealed there was no tenderness, muscle spasm, or ankylosis.  The Veteran had full range of motion and no objective findings of painful motion or limitation motion due to pain.  Joint function was not further limited by pain, weakness, lack of endurance, fatigue, or incoordination after repetitive use.  X-ray evidence showed mile spondylosis to the L3/L4/L5.  Based on this examination, service connection was granted and a 0 percent disability rating was assigned.

In an October 2006 notice of disagreement, the Veteran stated that her back condition was worse than the 0 percent disability rating that had been assigned.  

In the Veteran's August 2007 Form 9, she reported that her back caused her constant pain, muscle spasms, and sleep disturbance.  She also noted that she had shooting pains in her hips and legs.  

At a September 2008 hearing before the RO, the Veteran testified that her back condition made it difficult to carry anything or bend over all the way.  She also reported sharp pain which radiates down to her hips.  She treated her pain with pain medication, rest, and cold and hot compresses.  Additionally, in the Veteran's March 2011 informal hearing presentation, the Veteran's representative asserted that the Veteran's back disability had worsened.  

A June 2011 VA examination report reflects that the Veteran reported constant, moderate low back pain that was sharp.  At the time of the examination the pain was at 8/10 on the pain scale.  She described onset of pain when sitting.  She also reported sharp, radiating pain in both hips.  The Veteran reported urinary urgency that did not require catheterization and urinary frequency of four times during the day and twice at night.  On physical examination, the Veteran had a range of motion of the thoracolumbar spine to 80 degrees of flexion, 25 degrees of extension, 25 degrees of right and left lateral flexion, and 25 degrees or greater of right and left lateral rotation, all of which with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive testing.  There was evidence of pain following repetitive motion.  The total range of motion was 205 degrees.  There was no guarding, muscle spasm, atrophy, tenderness, or weakness.  There was no ankylosis, kyphosis, lordosis, or scoliosis.  Sensory examination findings were normal.  The examiner diagnosed a history of chronic low back sprain which had no effect on usual occupation and no work problems.  

As described above, an orthopedic rating in excess of 10 percent requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In this case, at no time prior to October 2, 2013, has forward flexion been limited to less than 80 degrees; combined range of motion less than 205 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Nor has ankylosis been shown in the Veteran's spine.  

The Board has also considered whether the Veteran's forward flexion has been functionally limited to 60 degrees or less due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this end, it is clear that the Veteran's back has been painful for the duration of his appeal.  The Veteran has expressed as much in her notice of disagreement and substantive appeal.  The Board has closely reviewed these comments, and understands the Veteran's concern that she is not being fully rated for her back disabilities.  However, VA disability ratings are focused on the Veteran's functionality, and not on the diagnosis attributed to a specific disability.  That is, VA looks to see what the symptoms of the back disability are (such as pain, limitation of motion, etc.), and not how it is diagnosed. 

Here, the Veteran's back is clearly painful, and the pain in turn has caused limitation of motion, but that is the reason she has been assigned a 10 percent rating.  

While the pain may have limited her forward flexion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to so functionally limit the Veteran's range of motion that her forward flexion is effectively limited to 60 degrees or less.  As noted, the Veteran was able to demonstrate 80 degrees of forward flexion in 2011 even with pain and following repetitive motion testing.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion. 

The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Here, the Veteran has reported sharp pain that radiates into her hips and legs.  However, no radiculopathy or neurological symptoms were noted at either VA examination.  The Veteran also reported urinary symptoms, but again there has been no finding of urinary or bladder complications as a result of her service-connected low back disability in the medical treatment records, or on VA examination.  

Accordingly, a schedular rating in excess of 10 percent prior to October 2, 2013 for the Veteran's back is denied.


Rating in excess of 40 percent from October 2, 2013

In an August 2006 rating decision, service connection was granted for spondylosis of the lumbar spine and an initial 0 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  An August 2012 rating decision increased the initial disability rating to 10 percent disabling as of the date the claim was received.  An October 2013 rating decision increased the rating to 40 percent effective October 2, 2013.  
In July 2013, the Board remanded the claim for another examination and additionally requested the examiner to determine the current level of severity of the Veteran's lumbar spine disability; render specific findings as to whether there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination; whether the Veteran had intervertebral disc syndrome with incapacitating episodes; whether the Veteran had neurological complications stemming from her low back disability; whether the Veteran experiences urinary symptoms due to her low back disability; and render an opinion concerning the impact of the Veteran's service-connected spine disability on her ability to work.  

At an October 2013 VA thoracolumbar examination the Veteran reported occasional numbness in the back of her right lower leg and occasional use of a back brace.  On physical examination the Veteran had a range of motion of the thoracolumbar spine to 45 degrees of flexion with evidence of painful motion at 30 degrees, 25 degrees of extension with evidence of painful motion at 20 degrees, 20 degrees of right and left lateral flexion, and 20 degrees or greater of right and left lateral rotation.  Repetition resulted in additional loss of flexion to 30 degrees and extension to 20 degrees.  Total range of motion was 115 degrees.  Functional loss after 3 repetitions was noted as less movement than normal and pain on movement.  There was no guarding, muscle spasm, or atrophy.  There were no signs or symptoms of radiculopathy.  No other neurologic abnormalities were found.  Sensory examination was normal.  The examiner noted the Veteran did not have IVDS.  The examiner noted there was pain on motion but no weakness, fatigability, or incoordination.  According to the examiner, the Veteran's thoracolumbar condition does not impact her ability to work.  

The Board finds that an increased evaluation is not warranted.  Although the lay and medical evidence reflects that the Veteran's lumbar spine disability has been manifested by symptoms of pain, stiffness, other functional limitations, and limited range of motion, a higher rating requires ankylosis of the thoracolumbar or entire spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  In fact, range of motion findings reflect forward flexion to 30 degrees.  Such findings are consistent with the 40 percent rating currently assigned, but no higher.  

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing, without significant additional functional loss; there is nothing to suggest fixation of the lumbar spine.  The Veteran has also retained good muscle strength throughout.  Although there is pain throughout the range of motion, it didn't cause further functional limitations to the point that it more nearly approximates ankyloses.  Although there is additional functional loss competently expressed by the Veteran, the Board finds that it is considered within the 40 percent evaluation, as the evidence of forward flexion is 30 degrees; thus, additional functional loss seems to have been considered within the award of that evaluation.  Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  Although the Veteran mentioned some urinary incontinence at the VA examination in June 2011, neither the treatment records nor the VA examination reports reflect objective findings of any bladder symptoms.  To the contrary, the 2013 VA examination noted there were no neurological abnormalities or symptoms such as bowel or bladder complications.  Accordingly, there are no additional objective neurological manifestations of the lumbar spine disability.
The Board has considered rating the Veteran based on incapacitating episodes.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A maximum 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Although the Veteran has indicated that that there are times during which she has to rest in bed due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest, particularly for 6 weeks during any 12 month period on appeal, as required for the increased 60 percent rating.

The Board has also considered the Veteran's statements regarding the severity of her low back symptoms, and her reports of constant pain affecting her ability to bend, lift, carry, and sleep.  Certainly, as a layperson, she is competent to attest to physical symptoms that she experiences, such as persistent low back pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time.  Although she described periods of pain and limited functions, there is no proof of unfavorable ankylosis of the lumbar or entire spine.  The medical evidence is more probative of the degree of impairment than her lay statements.

Therefore, the Veteran's claim for a schedular rating in excess of 40 percent for her lumbar spine disability is denied.




Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  The Veteran's primary back symptoms include pain and limitation of motion both of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  Moreover, to the extent she experiences flare-ups, the schedular rating considers situations in which flare-ups require bed rest.  In essence, the Veteran has not described any unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable back impairment she experiences.  

As the assigned schedular evaluations are considered to adequately describe the Veteran's back and disability a referral for extraschedular consideration is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

An initial rating in excess of 10 percent prior to October 2, 2013, for spondylosis of the lumbar spine is denied.

An initial rating in excess of 40 percent from October 2, 2013, for spondylosis of the lumbar spine is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected chondromalacia patella of the left knee is ready for further appellate consideration.  

In the July 2013 Board remand instructions, the examiner was instructed to submit an addendum opinion discussing whether or not the Veteran's right knee disability was aggravated by her service-connected chondromalacia patella of the left knee.  The October 2013 VA examiner's opinion simply stated the right knee condition is not aggravated by her left knee condition.  
The Board notes that there is no rationale for the October 2013 examiner's conclusion regarding aggravation provided in the opinion, it is merely a conclusory statement without supporting rationale, and there is no reference to any pertinent evidence of record to explain the conclusion.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination of record is inadequate as the supporting rationale for the negative nexus opinion regarding aggravation is lacking.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

It remains unclear to the Board whether the Veteran's current right knee disability was aggravated by her service-connected chondromalacia patella of the left knee.  Therefore, on remand an addendum opinion is requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's current right knee disability was aggravated by her service-connected chondromalacia patella of the left knee. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records pertinent to the claim on appeal and associate with the claims file.  

2.  Return the claims file, to include a complete copy of this REMAND to the October 2013 examiner for an addendum opinion.  If the examiner who drafted the October 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's right knee disability was aggravated by the Veteran's service-connected chondromalacia patella of the left knee.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


